Per Curiam.
This was an action to recover for t'he death of John Neldon Webster, a boy five years of age, resulting, as plaintiff claims, and as the evidence tended to show, from an injury caused by the sudden backing, without warning, of the defendant’s truck which theretofore had been standing at the curb of a street, in the town of Newton, in front of a garage. At that point there is a slight down grade, and the plaintiff’s intestate was riding down this grade on a hand sled, with a schoolmate, and the evidence indicates that as the boys approached the truck it started backwards without warning. The decedent’s companion threw himself off the sled and avoided the accident, but decedent was unable to get out of danger and the sled was run over by the truck and the boy crushed to death.
*187The jury rendered a verdict of $2,000 for the plaintiff.
We do not think the judge erred in refusing to nonsuit or to direct a verdict for the defendants. We think the questions of negligence of the defendants, and the contributory negligence of the decedent, were properly submitted to the jury. We are unable to say that the verdict is contrary to the weight of the evidence.
We have examined defendants’ points four and five which relate to the exclusion of evidence, and point six which relates to the charge of the court, and find no error prejudicial to the defendants.
The rule will be discharged.